Title: To George Washington from Bryan Fairfax, 3 July 1774
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
Towlston July the 3d 1774

I am a little surprised that You had not received my Letter relating to Doctor Savage when You wrote to Mr Harrison. I

wrote because it was necessary to consult You upon the occasion, tho’ I believed you would be no more inclinable than myself to agree to any Arbitration. It seems to me a very odd practice this of obtaining Injunctions out of Court when the Equity of it can’t appear sufficiently. It will be necessary to have an Answer ready before the next Court. Till I could have an Opportunity of advising with You about a proper Fee to be paid Mr Harrison who has taken some pains to do Mrs Savage Justice, I have paid him only the legal Fee of 16/3 and 10/3 which he paid to Mr Waller for his Advice in regard to a particular part of the proceedings.
I shall be glad to know whether you may be inclinable at this time to purchase my Kittocktan Tract. I run round it last Fall and found it to contain 1400 acres, 150 of which Mr Threlkeld claims; the rents of it & of 100 acres adjoining amount to £27 ⅌ Annum besides the Sum of 4£ to be paid by a Man I placed on the part Mr Threlkeld claims in order to keep possession till He Ascertains his Bounds, which I can’t prevail wth him to do. I shall be willing to let you have it for what I owe to You & Mr Custis. Altho’ I think the price low, yet I must own it to be more than Mr Threlkeld offers, which nothing will induce me to take but real Necessity. If the Tenants could raise the money some of them would give almost as much I believe for one half of it. I am so much obliged to You for your Favours that I would let you have it cheaper rather than delay a Payment when Money is so scarce If you thought it ought to be sold for less.
Several Gentlemen of this County have been kind enough to propose me as a Candidate at the next Election. As it would give me a particular pleasure to serve with You, I have thought it very unlucky that it should happen at this time. I have been forced to decline it chiefly because I thought I could not give Satisfaction in general upon this occasion. For I should think Myself bound to oppose violent Measures now. The Entering upon a Plan of having no Trade would be an arduous Undertaking, I mean if persisted in, and if once entered upon it ought to be strictly kept. I therefore think it would be more proper to try first what Effect a petition might have towards obtaining a repeal of the Duty. I would willingly give the Parliament a fair Opportunity to do it, and therefore should be for a petition unaccompanied with any Threats or Claims (for we have already used them) and if such an Opportunity should be missed, we might then be better able to judge of their real Intentions

towards us. If the Parliament had ever so good a Right to lay a Tax on the Colonies which has much disputed, it is certainly very unjust to exercise that Right; But in opposing this we should consider all the Consequences that may follow. Threatnings at this time I am of opinion will have no Effect: I think Whenever they are used they must be followed by a steady perseverance This must occasion so great Inconveniencess, that many will probably fall off and so by degrees the whole, which would bring us into Disgrace. For which reason I am for postponing it till the Effect of a Petition be first tryed. I don’t speak upon my own Account, for I verily believe that there are not many if the Country entered into a general non Importation agreement, who would submit to greater hardships than myself. I should be for persevering to the End, and therefore slow in entering upon it.
There are scarce any at Alexandria of my opinion, and tho’ the few I have elsewhere conversed with on the subject are so, yet from them I could learn that many thought otherwise, so that I believe I should at this time give general Dissatisfaction, and therefore it wd be more proper to decline it even upon this Account as well as because it would necessarily lead me into great Expences which my Circumstances will not allow of. My Wife & Sally join me in Compliments to Mrs Washington & I remain Dr sir Yr most obliged & obedt Servt

Bryan Fairfax

